DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of claims 1-15 in the reply filed on 8/1/22 is acknowledged.
Claims 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/1/22.

Claim Rejections - 35 USC § 102 and 35 USC § 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 5, 6, 12, and 14 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Patent Application Publication 2012/0009023 Bower et al.  
Bower describes a pumpable crib bag including body 10 and at least one reinforcing wires 21,22; pocket-- “ under a separated strip of fabric bonded to bag” (¶0024).
Note that Bower describes 21 as “wire or cable”( ¶0024 line 6) and 22 as “wire or cable” (¶0025 line 11) This wire or cable meets a reasonably broad definition of first and second material as claimed.
ALTERNATIVELY, if it is ultimately determined that the description of wire or cable fails to anticipate the first material and second material, then one of ordinary skill in the art would have found it obvious to have made one of 21 or 22 from wire, and the other of 21 or 22 from cable—thus achieving the claimed different material.
With regards to claims 4 and 5: the first and second pockets are described in ¶0024-0025.
With regards to claim 6: the first length of Bower is the outside length, and the second length is the inside length.
Regarding claims 12 and 14: the term “void mechanism” is broad enough to encompass air or grout.  Air is implicit in the Bower bag before grout is added.
Claim(s) 1, 2, 7, 12, and 14 is/are rejected under  35 U.S.C. 103 as obvious over US Patent Application Publication 2013/0121774 Slaughter in view of Huntsman US Patent Number 5,538,364  
Slaughter describes a pumpable crib bag including body 10 defining longitudinal axis; reinforcing wire 14 extending helically; and pocket (figs 5 and 6) to hold the wire.
Slaughter differs from the claimed invention in the feature of the first and second material. Slaughter teaches steel wire at ¶0022.
Huntsman—in the same field of endeavor--describes polymer coated steel to resist rust (4:40).
It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified Slaughter to have the wire coated with polymer, and therefore to have arrived at the claimed first (steel) and second (polymer ) material.
Regarding claims 12 and 14: the term “void mechanism” is broad enough to encompass air or grout.  Air is implicit in the Slaughter bag before grout is added.

Claim(s) 8 is/are rejected under  35 U.S.C. 103 as obvious over US Patent Application Publication 2013/0121774 Slaughter in view of Huntsman US Patent Number 5,538,364   as applied to claim 7 above, and further in view of Matthews et al. US Patent Number 3,383,293.
As shown above, Slaughter in view of Huntsman makes obvious the polymer coating on steel wire, but does not describe the claimed nylon coating.
Matthews describes polymer coating of nylon on steel wire, and thus provides evidence that nylon is a polymer effective to coat steel wire. Since no particular polymer is taught by Huntsman, it would have been obvious to one of ordinary skill at the time of filing or invention to have turned to known wire coatings, and thus to have used nylon as claimed.



Claim(s) 1, 9, 10, 11, 12, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB2083095A Dawson in view of US Patent Application Publication 2012/0009023 Bower et al.
Regarding independent claim 1: 
Dawson describes a pumpable crib bag including body 1 and pocket 4 (1:60) to hold a reinforcing wire.
Dawson differs from the claimed invention in the features of the helically extending reinforcing wire and pocket holding the helical wire ; and the first and second materials.


Bower—in the same field of endeavor-describes a pumpable crib bag with helically extending reinforcing wire 21 (¶0024) and 22 (¶0025) and further describes the pockets fastened to the bag by “encapsulating… under a separated strip of fabric bonded to bag” and teaches the helical wire has advantage to resist transverse bulging.
It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified Dawson to have the helically extending reinforcing wire suggested by Bower; and to have the pocket since Bower describes the wire held by a pocket (i.e. separate strip bonded to the bag).  Moreover, since Bower describes the internal/external  reinforcing wires (21, 22) which may be “wire or cable”; it would have been obvious to one of ordinary skill at the time of filing or invention to have further modified Dawson to have the internal and external wires, and to have made one from wire, and one from cable; and therefore to have the first material (wire) and second material (cable) as claimed.
Regarding claims 9-11: Dawson describes the welding and the welded pocket at 1:68-72 and 1:60. 
Regarding claims 12 and 14: the term “void mechanism” is broad enough to encompass air or grout.  Air is implicit in the Dawson bag before grout is added.


Regarding independent claim 15: 
Dawson describes a pumpable crib bag including body 1 comprising fabric (1: 53) and having first and second edge overlapping (1:68-72) and the vertical weld (ibid). Dawson also describes a pocket 4 (1:60) welded to the outer surface for holding a reinforcing wire.
Dawson differs from the claimed invention in the features of the helically extending reinforcing wire and pocket holding the helical wire.
Bower—in the same field of endeavor-describes a pumpable crib bag with helically extending reinforcing wire 21 (¶0024) and further describes the pocket fastened to the bag by “encapsulating… under a separated strip of fabric bonded to bag” and teaches the helical wire has advantage to resist transverse bulging.
It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified Dawson to have the helically extending reinforcing wire suggested by Bower; and to have the pocket welded to the outer surface of the bag since Bower describes the wire held by a pocket (i.e. separate strip bonded to the bag) and Dawson uses welding to bond.
Therefore claim 15 is obvious and unpatentable.

Allowable Subject Matter
Claims 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042. The examiner can normally be reached telework: M-F 0600-1530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Janine M Kreck/Primary Examiner, Art Unit 3672